 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                                    DISTRICT OF NEVADA
10
11   HSBC BANK USA, N.A.,                                 Case No.: 2:17-cv-02400-JAD-NJK
12          Plaintiff(s),                                                Order
13   v.
14   FLAMINGO 316, LLC, et al.,
15          Defendant(s).
16         United States District Judge Jennifer A. Dorsey ordered that a mandatory settlement
17 conference be held in this case. Docket No. 60. Attorney Luis Ayon represents two individually-
18 named Defendants (Tom Dadon and Daniela Dadon) and several corporate defendants (Flamingo
19 316, Dadon Condos, and Meridian Resorts LLC 220 E Flamingo Unit 316 Series).                  The
20 individually-named Defendants did not appear at the settlement conference despite a clear order
21 that they must do so absent the filing and granting of a request for exception. Moreover, when the
22 Court ordered at the settlement conference that Tom Dadon and Daniela Dadon appear within 20
23 minutes, Mr. Ayon represented to the Court that they were in Israel. Given these and other
24 problematic circumstances, the Court issued an order to show cause identifying specific details
25 that Mr. Ayon, Tom Dadon, and Daniela Dadon were required to submit in declaration form.
26 Docket No. 70. The responses to date have been incomplete and evasive. For example, the Court
27 required a declaration from Tom Dadon identifying “his location at 9:00 a.m. (Pacific daylight
28 time) on May 9, 2019,” id. at 2, but he instead submitted a declaration attesting to what he was

                                                   1
 1 doing at that time, Docket No. 72 at 2. That was not the information ordered.1 Even worse, no
 2 declaration has been filed from Daniela Dadon.2
 3         The Court will provide one final opportunity for Mr. Ayon, Tom Dadon, and Daniela
 4 Dadon to provide information as ordered. If they choose to again evade the Court’s inquiry,
 5 the Court will begin contempt proceedings and/or impose sanctions beyond those currently
 6 being contemplated. The Court hereby ORDERS Mr. Ayon, Tom Dadon, and Daniela Dadon to
 7 file declarations by May 29, 2019, as follows:
 8         •   A declaration from Mr. Ayon made in compliance with 28 U.S.C. § 1746 attesting to:
 9             (1) the specific basis for his representation in the settlement statement (signed on May
10             6, 2019) that the settlement conference would be attended by Shaul Dadon, Tom
11             Dadon, Daniela Dadon, and Itay Dadon; (2) as of the hearing held on May 7, 2019, Mr.
12             Ayon’s belief and understanding as to exactly who would be attending the settlement
13             conference; (3) the specific basis of that understanding; (4) as of the settlement
14             conference at 9:00 a.m. (Pacific daylight time) on May 9, 2019, Mr. Ayon’s belief and
15             understanding as to the location of Tom Dadon and Daniela Dadon at that specific date
16             and time; (5) the specific basis for that understanding; (6) the specific basis for Mr.
17             Ayon’s representation to the Court at the settlement conference that Tom Dadon and
18             Daniela Dadon were at that moment located in Israel; and (7) the steps Mr. Ayon took
19             (if any) to ensure compliance with the Court’s settlement conference attendance
20             requirements after he was admonished for similar conduct on November 13, 2018, see
21
22
           1
             Of course, declarations filed in federal court must comply with 28 U.S.C. § 1746. Mr.
23 Ayon’s own declaration included a provision that it was being submitted “under penalty of perjury
   under the laws of the United States of America that the foregoing is true and correct to the best of
24 my knowledge, information and belief.” Docket No. 71 at 6. Conspicuously absent from Tom
   Dadon’s declaration is any similar language. See Docket No. 72.
25
           2
             It appears Mr. Ayon did not believe he was required to comply with that aspect of the
26 order based on his ridiculous assertion that Ms. Dadon does not have settlement authority. See
   Docket No. 71 at 5. As a threshold matter, that is directly contrary to Mr. Ayon’s representation
27 to the Court in the settlement statement indicating that “Daniela Dadon” has “full settlement
   authority.” Moreover, Mr. Ayon provides no explanation how Ms. Dadon would not have
28 settlement authority with respect to claims that have been brought against her.

                                                    2
 1             Bank of N.Y. Mellon v. Painted Desert Community Assoc., Case No. 2:17-cv-01466-
 2             JCM-NJK, Docket No. 64 (D. Nev. Nov. 13, 2018).
 3         •   A declaration from Tom Dadon made in compliance with 28 U.S.C. § 1746 attesting to
 4             his location at 9:00 a.m. (Pacific daylight time) on May 9, 2019. If Mr. Dadon attests
 5             to being out of town or out of the country, the declaration must also attach a true and
 6             accurate copy of the travel documentation.
 7         •   A declaration from Daniela Dadon made in compliance with 28 U.S.C. § 1746 attesting
 8             to: (1) her location at 9:00 a.m. (Pacific daylight time) on May 9, 2019; and (2) the
 9             date on which she was first aware of the settlement conference set in this case. If Ms.
10             Dadon attests to being out of town or out of the country, the declaration must also attach
11             a true and accurate copy of the travel documentation.
12         Lastly, the declaration from Shaul Dadon references an attachment of travel documents,
13 but it does not actually attach them. See Docket No. 73. The declaration is also not sworn under
14 penalty of perjury as required by 28 U.S.C. § 1746. The declaration also does not actually attest
15 as to Shaul Dadon’s location as of 9:00 a.m. (Pacific daylight time) on May 9, 2019. To the extent
16 consideration of this declaration is sought, a proper declaration from Shaul Dadon correcting these
17 shortcomings must be filed by May 29, 2019.
18         IT IS SO ORDERED.
19         Dated: May 22, 2019
20                                                               ______________________________
                                                                 Nancy J. Koppe
21                                                               United States Magistrate Judge
22
23
24
25
26
27
28

                                                     3
